Case 1:16-cr-10096-PBS Document 1278-1 Filed 06/17/21 Page 1 of 6

JAMES J. CIPOLETTA
Attorney at Law
385 Broadway
Revere, Massachusetts 02151

Telephone 781.289.7777
Facsimile 781.289.9468

March 11, 2021

Shaun Miller

Reg No. 99741-038
Metropolitan Detention Center
80 29" Street

Brooklyn, NY 11232

Dear Shaun:

Just a quick follow-up to our letter of February 11, 2021 advising that I have been
appointed to represent you in the pending motion for release. I would like to supplement your
filing.

If you have attempted to call but did not get through, please note that the best time to
reach me is after 2:00PM on most days. If you have decided that you do not desire legal
representation please send me a short note.

Very truly yours,

 
Case 1:16-cr-10096-PBS Document 1278-1 Filed 06/17/21 Page 2 of 6
Aarcch 20, 2021

Tames 3. Cipoletta
385 Broadway
Revere MA O215i

Dear James:

Lam writing in response to your \etker daked Marcia VN, ahh,
Twas Surprised to \earn that you have been Appointed to represent
in my pending mokion Yor release. You menkioned a Feloruary \ 2021
letber. Te ato nL Aisappointcnent nat © nad wo Knowledae ot Suth,
T+ appears Maat Pre Stall misconduck here at MOO Brooklyn SeREhES
tar beyond nak af Une medical personel And Haat TL am now also nein

q
denied ony MQine bo Teteive Very wwapoertant \eqal en Di \. Moving varward

T woulda Vike Lor all of sur Correspandence ne Dat on te be

Conduckrked Lnroug\h ne Wann ake emailiag SYSTEM Ly PWSsuTe dab nny mais
dre not further violated toy the BoP. TH wiil send you a Yequest Hiceugh
CorrlinlsS asap. Please ALLEDT,

Tn addition, TM will indeea Ine truing du readn Wou ar tre oh Ce
chis Weel otter ZOM., However, * may be Hetker Sais: You +e Call Md

Brack lyn and Schedule a priv ate.) Uunmenitored Phonecall hetuseen You
and T, as Maat ig t

ypicalty Wn 2 precedure clone ere ar Ihe MOC. Nou
have expressed You

tr desire to Supplement ray Living and TL wish te

discuss Wour Mnoughtks and ideas ‘Prior Lo ANY Loiviwer Kivings vn ARS

ver Serious matter.

EXMniBiIT &

Page a. oe 4
Case 1:16-cr-10096-PBS Document 1278-1 Filed 06/17/21 Page 3 of 6

Furthermore, T \ave een mremitering YQ Asche Lorena PACE.
nd Wave learned Laat a lociek was sulsenctted on cy Dehnalt ‘4 a |
Caren Cel\wnake of mine on Marci *%,2o1t. A\Raough =x. am unaware sly
how or why Ave nan: eile Anything ON eau ‘nelvalt , T am not oppesed
to he Contents of said document. My only Concern is Sor the Exit
Frat was attacked bo Rne document, Mannely) an ald vequest Lor Cornpassior
ate Release that a Lied bo Une previous \Narden here ab MOC BroaKlan
Warden Edge) back in late 2014. Twat request Was Cuved prier to Lawn -\4 )
WAS Dased Sclely on Khe death at ray Ghnita's enotner, and was Ultionately
denied in January o& 2020. Please See ALkacament A.

TL Aw nok Wank “ne Courk (or ro governenant ) Lo contuse said request

Nth dine Deceminer \1, 2020 request Lor Compassion ate Release mentioned in
“ny mokian Hat was Sited bo the current Warden here ak We MDC (W) arden eile:
That request has. Sill gone UNananered, The reason that I believe Mnere nar
be. Somme Contusion aloout Lhese moarters 16 because TL did nck provide -LWne
Courk with a Copy o& tne Decentoer \"I , 2020 request, Sionply hecruse TM As
act have one. TL do, howener have a Copy at a Felaruary WT, 2021 Lalla - ue
PAQUESTE  wlnicln nas also gone Lnanswered, Haat TL am Sending with this
\ebber OS Well. TL would liMe all Parties +o understand nat the Decericer
11, 2o20 request enentioned in pny motion WAS inasad on the Same Teasoas
per Cork in ony mokian, and wok based Solely on dre deakh ot my Cni\c's
nother and ne Sutfering of my Chmild aS Od Tesulk Maprect, (Hemndrsw Mine
Qoveramernt mvayst arQue Cand rae Courk wai qt rule ) Baak “T a iieb ele oe

Vu
j me ; : wl
eulnaust a\\ ot eng Adeniaistrakue TemnedveS, AS IL Aruly Wave , because

=

—_—

AA wok Argue al of Une Lacks set Porn in tne modion with tae warden dicst,
aS truly Wave. TL pray nat You wilt understana,

EXHIBIT ZL

Page 2 or 3
Case 1:16-cr-10096-PBS Document 1278-1 Filed 06/17/21 Page 4 of 6

Fina | TL Wave one mere Concern in FARES Aeris Mahon Awa
cay release Leon Prison, Uo until March "1 Zo2\ TL was under the beliet
nat as aterm ot ang, Supervised Release TL was banned Peers MWe town
of Barnstable. TL have Tecent\y now learned Haat TL Arm nok See ply
manned Learn Ke Lown of Barnstable, but rather the entire Lounby re
Barnstalole , tor We Less Wear ok my Supervised Velease. This covers wok
only ne two smal owns awa are direcky Vinke ad vn are
Hyannis Ina Yarenouth ; but cludes ait of ne. Surreunding onins on ant

Area. The Prolalenn 1s that ail of ony Family and Suppert 16 in Mhose Sucre

Lowins, More Speciti cally , ony Sister's Whame that Mentioned 3S beinc
mu

: rm

4 release Adress Lor Possible Wome Continannent 19 inthe townn

Sud Dennis MA » Which also \S in ne Couey ok Barnstabie, ThereLsre,

© Wwe Court Choases bo Qr ant my notion Loe Velease , would We bs

Anapliser request Lwak twe Court modity 4,
~\|

Release ty han me. only eae Ye eran

Order be ensure. ak CAD
\nave.

Crienes, Nawely '

unady

rf
ont

iS tern ot erred So ePrvised
a divechly Vinked +r MY Crione in

4 Successhuil Ly Teuncte win ony Pines

and
a positive Te- etry hacmw ints ‘

Socie+ Hl

“Wank You Sey Your eorks ,AamMeS

-— look forward bo Sp
AN kn you, Goad hiesq you,

eaKi wa 4

Nery “VWuly ,

Awaun i Mii
Reg Noa WaT 4l- ozs
Mnrc BrooKiyn

Po. Box 329002
Brsokiyn NY W232.

EXMiBIT @

Page Sd ae &
Case 1:16-cr-10096-PBS Document 1278-1 Filed 06/17/21 Page 5 of 6

INMATE REQUEST TO STAFF
(RESPONSE)

TO: MILLER, Shaun
Reg. No.: 99741-0038 \

DISPOSITION:

This is in response to your documentation provided to staff on
or about December 30, 2019, wherein you request to be considered
for early release pursuant to 18 U.S.C. §§ 3582(c) (1) (A). You
state you are eligible for Compassionate Release/Reduction in
Sentence consideration, due to the care and custody you provide
to your son are not lost, and that your rights are not
terminated although your aunt had legal guardianship of your son
Since 2012.

A thorough review of your request was completed utilizing
Program Statement 5050.50, Compassionate Release/Reduction in
Sentence: Procedures for Impliementation of 18 U.S.C. §§ 3582 (c)
(1) (A) and. 4205(g), dated January 17, 2019. It has been
determined you do not meet the criteria under the Non-Medical
Circumstances-—Death or Incapacitation of the Family Member
Caregiver. Under this criterion, your aunt would be considered
the primary caregiver. Furthermore, this information was
available to the court at the time of sentencing.

Based on the above, your request is denied. If you are not
Satisfied-with this response, you may appeal through the
1 Remedy Program.

  
  

i] 21) 2O2®

Edge den Date [ /

 

 

Atta chment “A
Case 1:16-cr-10096-PBS Document 1278-1 Filed 06/17/21 Page 6 of 6

TRULINCS 99741038 - MILLER, SHAUN - Unit: BRO-D-A

a ee el iniaianaeneialelaelaielaieiiainiel

FROM: 99741038

TO: AW Operations

SUBJECT: ***Request to Staff*** MILLER, SHAUN, Reg# 99741038, BRO-D-A
DATE: 02/17/2021 05:24:37 PM

To: Warden Tellez
Inmate Work Assignment: commissary

Dear Warden Tellez,

on 12/17/20 | wrote a handwritten request to you seeking to be considered for early home confinement based on the CARES
ACT. In the same letter, | also requested Compassionate Release pursuant to 18 U.S.C. Subsection 3582(c)(1)(A)(i) for the
following extraordinary and compelling reasons: (1) | currently suffer from obesity, as | am 5' 10" tall, | weigh 230 Ibs, and | have
a BMI score of 33 kg/m2; (2) my condition (obesity) places me at high-risk of becoming seriously ill, hospitalized, or dying from
COVID-19; (3) this prison is currently infested with COVID-19, and my position as a cadre worker with a gate pass places me at
an extremely high-risk of contracting the virus as | frequent the building often and come into contact with many individuals on a
daily basis; (4) | am a nonviolent offender; (5) | have remained incident-report free for four and a half years (my entire
incarceration); (6) | have completed a plethora of educational courses as well as some vocational training during my
incarceration to adequately rehabilitate myself; and, (7) | have a viable release plan.

Upon completion of said request and on the above-mentioned date, | then placed said request in an unsealed envelope with
proper prepaid postage, per MDC procedure, and handed it to the officer in charge of running the cadre unit (k-82) to be placed
in the outgoing inmate mail. The envelope was addressed as follows:

Warden H. Tellez

Metropolitan Detention Center-Brooklyn
80 29th Street

P.O.BOX 329002

Brooklyn, NY 11232

| am now writing to inquire as to why | have yet to receive a response to said request in approximately 60 days. Can you
please get back to me as soon as possible about the very serious matter. | thank you in advance for your efforts.

Very Truly,
Shaun Miller

Reg. No. 99741-038
MDC-Brooklyn (cadre unit)

Atta ch ment "R ,
